FILED
                             NOT FOR PUBLICATION                            OCT 20 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


OSCAR MADRIGAL,                                  No. 13-73925

               Petitioner,                       Agency No. A091-816-725

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Oscar Madrigal, a native and citizen of Mexico, petitions for review of a

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for cancellation of

removal. We dismiss the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Madrigal has never challenged the IJ’s dispositive determination that his

conviction is a crime of domestic violence under 8 U.S.C. § 1227(a)(2)(E) that

renders him statutorily ineligible for cancellation of removal under 8 U.S.C.

§ 1229b(b)(1)(C), nor does he challenge the BIA’s determination that he waived

that issue by failing to raise it on appeal. See Tijani v. Holder, 628 F.3d 1071,

1080 (9th Cir. 2010) (the court lacks jurisdiction to consider legal claims not

presented in an alien’s administrative proceedings); Rizk v. Holder, 629 F.3d 1083,

1091 n.3 (9th Cir. 2011) (a petitioner waives an issue by failing to raise it in the

opening brief). In light of this dispositive determination, we do not reach

Madrigal’s contention that his conviction is not a crime involving moral turpitude.

See Mendez-Alcaraz v. Gonzales, 464 F.3d 842, 844 (9th Cir. 2006) (declining to

reach nondispositive challenges to a BIA order).

      PETITION FOR REVIEW DISMISSED.




                                           2                                      13-73925